Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the Amendments filed on 7/18 and 7/19/2022.
In the Instant Amendments, Claim(s) 6 has/have been cancelled; Claim(s) 19-21 has/have been added; Claim(s) 1, 9 and 17 is/are independent claims. Claims 1, 4-5 and 7-21 have been examined and are pending in this application.

Response to Arguments
Applicant’s arguments, see remarks (pages 6 and 7), filed 7/18/2022, with respect to the objections and amended claims 1 and 17 reciting the allowable subject matter of claim 6 have been fully considered and are persuasive except for claim 9. However, claim 9 has been amended by the examiner’s amendment to include the allowable subject matter as presented below. The objections and the rejections of 5/26/2022 have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Amit Singhal on 7/27/2022.
The application has been amended as follows:
9. (Currently Amended) A control apparatus comprising:
                a first acquirer configured to acquire first blur information based on a motion vector calculated using an imaging signal from an image sensor;
                a second acquirer configured to acquire second blur information based on a blur signal from a blur detector; and
                a controller configured to control driving of an image stabilizing element, 
                wherein, in accordance with a result of a comparison between , and
                wherein a weight for the first blur information in obtaining the third blur information is determined based on a comparison between a frequency characteristic of the first blur information and a frequency characteristic of the second blur information.
 
Allowable Subject Matter
Claims 1, 4-5 and 7-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken alone or in combination, fails to disclose or render obvious
A control apparatus comprising: wherein a weight for the first blur information in acquiring the third blur information is determined based on a comparison between a frequency characteristic of the first blur information and a frequency characteristic of the second blur information, in combination with all the limitations recited in claim 1.
Claims 9 and 17 are also allowed for the same reasons as presented in claim 1.
Dependent claims are allowed for the same reasons as presented above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tomita et al (US 20050128309 A1): determining a weight for the motion vector in acquiring a third blur information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696